Citation Nr: 1705394	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left-ear hearing loss.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to July 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for left-ear hearing loss and reduced the disability ratings for service-connected right and left lower extremity peripheral neuropathy from 10 percent to noncompensable (0 percent).  

The issues on appeal first came before the Board in November 2014.  At that time the Board granted restoration of ten percent disability ratings each for right and left lower extremity peripheral neuropathy, denied increased disability ratings in excess of ten percent for the peripheral neuropathy, and remanded the issues of service connection for left-ear hearing loss and entitlement to a TDIU.  Specifically, the Board remanded the hearing loss issue for a secondary service connection opinion and remanded TDIU for initial adjudication pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A secondary service connection opinion as to the left-ear hearing loss was obtained in March 2016.  Unfortunately, for the reasons discussed below, it does not appear that the March 2016 VA hearing loss opinion adequately addressed the Board's remand directives.  As such, the Board must again remand the service connection for left-ear hearing loss issue on appeal to ensure compliance with the November 2014 Board remand directives.  Id.  Further, the Board also remands the TDIU issue to obtain a vocational specialist opinion.  As such, the Board need not address Stegall as to that issue at this time. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for left-ear hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Service Connection for Left-Ear Hearing Loss

In its November 2014 remand directives, the Board noted that in April 2010 a VA examiner was asked to render an opinion as to whether it was as likely as not that the Veteran's left-ear hearing loss was due to in-service noise exposure.  The VA examiner wrote that he could not make such a determination without resorting to mere speculation.  The VA examiner noted that there were other potential etiologies, including aging, middle ear pathology inconsistent with noise exposure, long-term occupational noise exposure, hypertension, diabetes, and usage of potentially ototoxic medications, which would make it speculative to find that the in-service noise exposure caused the hearing loss.  

As the Veteran is service connected for hypertension and diabetes, the Board remanded for a secondary service connection opinion.  Specifically, the VA examiner was to opine as to whether the service-connected diabetes mellitus and/or albuminuria with hypertension, or the treatment received for any of the service-connected disabilities, caused or aggravated (worsened in severity beyond a normal progression) the currently diagnosed left-ear hearing loss.  Unfortunately, in the March 2016 addendum opinion, the VA examiner only opined that it was less likely as not that the Veteran's hearing loss was secondary to the service-connected diabetes.  The VA examiner did not appear to address whether the hearing loss may be secondary to the service-connected hypertension and/or any medications taken to treat the various service-connected disabilities.

The Board also notes that in rendering the secondary service connection opinion the VA examiner seems to provide an opinion that the Veteran's hearing loss was not due to in-service noise exposure, but rather was due to post-service noise exposure.  Specifically, the VA examiner stated that the service separation examination was "silent for any hearing complaint," and then the examiner went on to discuss the Veteran's post-service noise exposure; however, the July 1968 service separation examination report indicates that no audiometric examination was conducted at service separation.  Further, the record reflects that during service the Veteran was exposed to multiple sources of acoustic trauma, including roadside explosions, weapons fire, and construction noises.  As such, any opinion based in part on the lack of notation of hearing loss at service separation would be inadequate.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. 
§ 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).  For the above reasons, the Board will also request that the VA examiner provide a new direct service connection opinion. 

TDIU  

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  
38 C.F.R. § 4.16(a), (b) (2016).

The Veteran is currently service-connected and rated for a number of serious disabilities, including coronary artery disease at 60 percent disabling, bilateral lower extremity peripheral vascular disease at 40 percent disabling for each leg, chronic obstructive pulmonary disease at 30 percent disabling, and posttraumatic stress disorder at 30 percent disabling.  Despite the high ratings, recent individual VA examinations indicate that the disabilities have minimal to no impact on the Veteran's ability to work; however, there is some indication that such opinions were rendered based upon the fact that the Veteran is already retired.

Per the evidence of record, most of the Veteran's post-service employment life was spent working as a police officer (August 1978 to April 2005).  During the course of this appeal, the Veteran has advanced having to retire from the police force due to symptoms of the service-connected bilateral lower extremity peripheral vascular disease, and a March 2008 statement from the former police department indicates that the Veteran was retired under the "Heart Law" presumption.  In May 2008, a VA mental health examiner opined that a combination of the Veteran's physical disabilities with the mental health symptoms rendered the Veteran unable to work as a police officer; however, the opinion was that the Veteran may be able to work a more relaxed non-demanding job.  It is unclear from the record what, if any, job for which the Veteran may be qualified for at this time.

After reviewing all the evidence of record, both lay and medical, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  For these reasons, the Board finds that a VA examination may help determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from May 2016.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning hearing loss and the service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's hearing loss and service-connected disabilities, not already of record, for the period from May 2016.

3.  Return the March 2016 VA audiometric opinion to the VA examiner who rendered the opinion for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected disabilities, individually or together, including the service-connected  diabetes mellitus and/or albuminuria with hypertension, or the treatment received for such service-connected disabilities, specifically the use of ototoxic medications, caused the currently diagnosed left-ear hearing loss?  

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected disabilities, individually or together, including the service-connected  diabetes mellitus and/or albuminuria with hypertension, or the treatment received for such service-connected disabilities, specifically the use of ototoxic medications, aggravated (that is, worsened in severity) the currently diagnosed left-ear hearing loss?

If it is the examiner's opinion that there is aggravation of the left-ear hearing loss, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

C)  Whether or not the VA examiner finds that a service-connected disability, or treatment for such a disability, caused or aggravated the currently diagnosed left-ear hearing loss, opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed left-ear hearing loss was caused by the Veteran's in-service noise exposure, to include exposure to weapons fire, explosions, and construction/heavy equipment noises.  In rendering this opinion, the VA examiner should not rely upon the fact that the July 1968 service separation examination does not note hearing loss at service separation, as it does not appear that an adequate audiometric examination was conducted at that time.

4.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

5.  Then, readjudicate the issues of service connection for left-ear hearing loss and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




